DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites GeSiSn and then claim 5 states that there is no Sn (0%). This is an improper dependent claim because claim 5 sets forth a broader material composition than recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodaira US 5,126,278 (“Kodaira”).
In regard to claim 1, Kodaira teaches a heterojunction bipolar transistor comprising:  a GeSiSn base region 10; an emitter region 17; and a collector region 9 (Figures 2B-2D, columns 2-3, lines 66-68 and 1-53, respectively).
In regard to claim 2, Kodaira teaches the heterojunction bipolar transistor being (See columns 2 and 3, lines 66-68 and 23-32, respectively) an NPN device (Figures 2B-2D, columns 2-3, lines 66-68 and 1-53, respectively).
In regard to claim 20, Kodaira teaches a bipolar transistor comprising: a GeSiSn base region 10; an emitter region 17; and a collector region 9 (Figures 2B-2D, columns 2-3, lines 66-68 and 1-53, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira as applied to claims 1-2 and 20 above, and further in view of King et al. US 2012/0240987 (“King”).
Kodaira teaches all mentioned in the rejection above.
However, Kodaira fails to teach the GeSiSn base region comprising compressively strained GeSiSn; the GeSiSn base region comprising tensile strained GeSiSn; and the GeSiSn base region comprising relaxed GeSiSn.
In regard to claim 14, King teaches strained regions comprising compressively strained SiGeSn (See paragraphs 0126, 0141, 0151-0152, 0158-0159, 0178, 0204 and 0211] and Figure 1). 
Id.). 
In regard to claim 16, King teaches the GeSiSn base region 44 comprising relaxed  (Id.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heterojunction bipolar transistor structure as taught by Kodaira with the GeSiSn base region as taught by King to provide the desired electrical characteristics (e.g. carrier mobility) of a GeSiSn material when strained.

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to heterojunction bipolar transistors:

King et al. (US 10,998,462 B2)		Lebby et al. (US 2012/0090672 A1)
Sharps et al. (US 2012/0186641 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
September 22, 2021
/IDA M SOWARD/
Primary Examiner, Art Unit 2822